DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. 	The terminal disclaimer filed on 12/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,422,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3. 	Applicant’s arguments, filed 12/09/2020, with respect to the rejection(s) of:
A. 	Claim(s) 1, 8 and 14, under the non-statutory double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
B. 	With respect to the arguments that Pfafman does not teach or suggest the limitations from claims 18, 20 and 22, which are currently canceled but are incorporated into the independent claims 1, 8 and 14 respectively, are persuasive thus 
However, upon further consideration, a new ground(s) of rejection is made in view of the new reference Akpinar et al. (Patent No. US 10,834,528) as provided in the following rejection.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claims 1 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinze et al. (Patent No. US 8,373,562) and further in views of Luo et al. (Publication No. US 2015/0105099) and Akpinar et al. (Patent No. US 10,834,528).
 	Regarding claim 1 (Currently Amended), Heinze teaches a method (Heinze, the Abstract), comprising: 
 	receiving, by an asset tag, a radio signal transmitted from each of three or more radio frequency-enabled nodes within a space, each respective received radio signal including a unique (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50); 
 	measuring a received signal strength of each respective received radio signal (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48);
 	obtaining a respective transmitting node identifier from each of at least three of the respective received radio signals whose measured received signal strengths are strongest (Heinze, Col. 8 Lines 15-32, Col. 9 Lines 14-30, Col. 21 Lines 25-50);  
 	forwarding the tuple to a tag location estimating application (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30); and	estimating, by the tag location estimating application, based on the generated tuple and the specific node locations associated with the obtained transmitting node identifiers, a location of the asset tag with respect to the specific node locations of the nodes associated with the obtained node identifiers (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30, Col. 8 Lines 5-32, Col. 21 Lines 25-50); 
wherein the estimating includes: 
 	retrieving, using the at least three node identifiers provided in the generated tuple, data indicating the specific node locations of the three or more transmitting nodes within the space from a memory (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50; and Luo, pp [53], [63], [66]). 
	Heinze does not teach “a tuple containing an ordered list of at least three transmitting obtained node identifiers sorted by the respective measured received signal strengths”. 
 	Luo teaches “a tuple containing an ordered list of at least three transmitting obtained node identifiers sorted by the respective measured received signal strengths” (Luo, pp [53], [63], [66]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Heinze by incorporating teachings of Luo, method and system for locating an asset tag device based on signal strengths transmitted by multiple transmitters wherein the signal strengths are recorded and arranged in an ordered group for better management and facilitating the sufficient and prompt estimation of the location of the asset tag device thus improving the accuracy of 
 	Heinze, as modified by Luo, does not teach “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.”
	Akpinar teaches “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers” (Akpinar, Col. 11 Lines 10-32). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Heinze and Luo, by incorporating teachings of Akpinar, method and system providing mobile device positioning using transmitters for transmitting and receiving associated signals between the mobile device and the transmitters in a region wherein the transmitters are identified and located in identified locations in the region having the shape of a polygon comprising vertices which are locations of the transmitters that transmit signals and receive 
 	Regarding claim 8 (Currently Amended), Heinze teaches a system (Heinze, the Abstract), comprising: 
 	a plurality of radio frequency-enabled nodes located within a space, each of the plurality of nodes being configured to emit a node-unique radio frequency signal including a unique node identifier of the radio frequency-enabled node, wherein each unique node identifier is associated with a specific node location in the space (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50); 
 	an asset tag within the space (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48), the asset tag comprising: 
 	logic circuitry, a memory coupled to the logic circuitry, radio frequency receiver circuitry, and radio frequency transmitter circuitry (Heinze, Col. 5 Lines 37-67, Col. 6 Lines 1-26); and 
(Heinze, Col. 5 Lines 37-67, Col. 6 Lines 1-40), including functions to: 
 	receive, via the radio frequency receiver circuitry, a node-unique radio signal transmitted from at least three of the radio frequency-enabled nodes of the plurality of nodes within a space (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50); 
 	measure a received signal strength of each respective received node-unique signal (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48); 
 	obtain a respective transmitting node identifier whose measured received signal strength is from the measured received signal strengths that are strongest (Heinze, Col. 8 Lines 15-32, Col. 9 Lines 14-30, Col. 21 Lines 25-50);  
 	forward the generated tuple to the server (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30), wherein the server is configured to: 
(Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30); and 
 	estimate, based on the generated tuple and the specific node locations associated with the obtained transmitting node identifiers, a location of the asset tag with respect to a respective specific node location of each of the obtained transmitting node identifiers in the generated tuple (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30, Col. 8 Lines 5-32, Col. 21 Lines 25-50); 
	wherein the estimating includes: 
 	retrieving, using the at least three node identifiers provided in the generated tuple, data indicating the specific node locations of the three or more transmitting nodes within the space from a memory (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50; and Luo, pp [53], [63], [66]);
 	Heinze does not teach “generate a tuple containing at least three of the obtained transmitting node identifiers”. 
 	Luo teaches “generate a tuple containing at least three of the obtained transmitting node identifiers” (Luo, pp [53], [63], [66]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Heinze by incorporating teachings of Luo, method and system for locating an asset tag device based on signal strengths transmitted by multiple transmitters wherein the signal strengths are recorded and arranged in an ordered group for better management and facilitating the sufficient and prompt estimation of the location of the asset tag device thus improving the accuracy of the location determination in the most effective and sufficient manner. 
 	Heinze, as modified by Luo, does not teach “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.”
	Akpinar teaches “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers” (Akpinar, Col. 11 Lines 10-32). 

 	Regarding claim 14 (Currently Amended), Heinze teaches a method (Heinze, the Abstract), comprising: 
 	receiving, from an asset tag coupled to a data communication network, a tuple containing at least three wireless node identifiers (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50); 
(Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50); 
 	estimating a location of the asset tag with respect to the node locations of the at least three node identifiers based on the order of the at least three wireless node identifiers in the received tuple and the retrieved data indicating the node location for each wireless node associated with the at least three node identifiers (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30, Col. 8 Lines 5-32, Col. 21 Lines 25-50); and 
 	forwarding the estimated asset tag location to an output device for presentation to a user (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-30, Col. 8 Lines 5-32, Col. 21 Lines 25-50); 
	wherein the estimating includes: 
 	retrieving, using the at least three node identifiers provided in the generated tuple, data indicating the specific node locations of the three or more transmitting nodes within the space from a memory (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50; and Luo, pp [53], [63], [66]);

 	Luo teaches “a tuple containing the order of at least three wireless node identifiers” (Luo, pp [53], [63], [66]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Heinze by incorporating teachings of Luo, method and system for locating an asset tag device based on signal strengths transmitted by multiple transmitters wherein the signal strengths are recorded and arranged in an ordered group for better management and facilitating the sufficient and prompt estimation of the location of the asset tag device thus improving the accuracy of the location determination in the most effective and sufficient manner. 
 	Heinze, as modified by Luo, does not teach “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.”
	Akpinar teaches “determining where within a polygon region of the space the asset tag is located, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers” (Akpinar, Col. 11 Lines 10-32). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Heinze and Luo, by incorporating teachings of Akpinar, method and system providing mobile device positioning using transmitters for transmitting and receiving associated signals between the mobile device and the transmitters in a region wherein the transmitters are identified and located in identified locations in the region having the shape of a polygon comprising vertices which are locations of the transmitters that transmit signals and receive signals from the mobile device such that the signal strengths and relative distances from the mobile device to the transmitters are identified in order to be recorded and to calculate for the accurate distance of the mobile device in the region, thus the system provides accuracy calculation for locating a mobile device in an area or region of interest promptly and sufficiently.   
 	Regarding claim 4, (Original), Heinze, as modified by Luo and Akpinar, teaches the method of claim 1, further comprising: 
(Heinze, Col. 5 Lines 20-48); and
 	forwarding the data packet to a computing device for output of an indicator of the estimated location of the asset tag on a display device coupled to the computing device (Heinze, Col. 5 Lines 20-48, Col. 8 Lines 5-32, Col. 21 Lines 25-50).  
 	Regarding claim 5, (Previously Presented), Heinze, as modified by Luo and Akpinar, teaches the method of claim 1, wherein: 
 	the at least three obtained transmitting node identifiers are ordered within the generated tuple according to a ranking of a strongest received signal strength value to a lowest received signal strength value of the respective received signal strengths of the at least three selected transmitted node identifiers (Luo, pp [53], [63], [66]). 
 	Regarding claim 6, (Previously Presented), Heinze, as modified by Luo and Akpinar, teaches the method of claim 1, wherein the generated tuple comprises: 
 	a first ordinal representing the obtained transmitting node identifier associated with the strongest received signal (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30); 
 	a second ordinal representing the selected node identifier associated with an intermediary received signal strength value of the measured received signal strengths of the at least three obtained node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30); and 
 	a third ordinal representing the obtained transmitting node identifier associated with a lowest received signal strength value of the measured received signal strengths of the at least three obtained transmitting node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30). 
 	Regarding claim 7, (Previously Presented), Heinze, as modified by Luo and Akpinar, teaches the method of claim 1, wherein generated tuple comprises: 
 	a first ordinal representing the obtained transmitting node identifier associated with the lowest received signal strength value measured received signal strength of the at least three obtained transmitting node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30), 
(Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30), and 
 	a third ordinal representing a strongest of the at least three obtained transmitting node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30). 
 	Regarding claim 9, (Original), Heinze, as modified by Luo and Akpinar, teaches the system of claim 8, wherein when obtaining a respective transmitting node identifier, the logic circuit is configured to perform the function to: 
 	extract a node identifier from each received node-unique signal (Heinze, Col. 21 Lines 25-50); and 
 	associate the node identifier extracted from each respective received node-unique signal with the measured received signal strength of the same respective received node-unique signal (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50). 
 	Regarding claim 10, (Original), Heinze, as modified by Luo and Akpinar, teaches the system of claim 8, wherein the server 
 	output of an indicator of the estimated location of the asset tag to a user device (Heinze, Col. 5 Lines 20-48, Col. 8 Lines 5-32). 
 	Regarding claim 11, (Original), Heinze, as modified by Luo and Akpinar, teaches the system of claim 8, wherein: 
 	the obtained node identifiers are ordered in the generated tuple according to a ranking of a strongest received signal strength value to a lowest received signal strength value of the respective received signal strengths of the obtained transmitting node identifiers (Luo, pp [53], [63], [66]). 
 	Regarding claim 12, (Previously Presented), Heinze, as modified by Luo and Akpinar, teaches the system of claim 8, wherein generated tuple comprises: 
 	a first ordinal representing the obtained node identifier associated with the strongest received signal strength value measured received signal strength of the at least three obtained node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30), 
(Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30), and 
 	a third ordinal representing a lowest of the at least three obtained node identifiers (Luo, pp [53], [63], [66]; and Heinze, Col. 14 Lines 1-30). 
 	Regarding claim 13, (Original), Heinze, as modified by Luo and Akpinar, teaches the system of claim 8, wherein each obtained node identifier is further associated with a specific node location of the selected node in the space (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50). 
	Regarding claim 15, (Original), Heinze, as modified by Luo and Akpinar, teaches the method of claim 14, wherein each node identifier of the at least three node identifiers is further associated with a respective physical location within the space (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48, Col. 21 Lines 25-50).
 	Regarding claim 16, (Original), Heinze, as modified by Luo and Akpinar, teaches the method of claim 14, wherein the signal (Heinze, Col. 4 Lines 40-67, Col. 5 Lines 1-48). 
 	Regarding claim 17, (Previously Presented), Heinze, as modified by Luo and Akpinar, teaches the method of claim 14, wherein the at least three wireless node identifiers are ordered in the tuple according to a strongest ranked signal attribute to a lowest ranked signal attribute of signals received from wireless nodes associated with each of the at least three wireless node identifiers (Luo, pp [53], [63], [66]). 

Allowable Subject Matter
10.  Claims 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644